978 F.2d 1262
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.UNITED STATES of America, Plaintiff-Appellee,v.Pamela FARMER, Defendant-Appellant.
No. 91-3175.
United States Court of Appeals, Seventh Circuit.
Submitted Oct. 21, 1992.*Decided Oct. 22, 1992.

Before BAUER, Chief Judge, CUMMINGS, Circuit Judge, and ESCHBACH, Senior Circuit Judge.

ORDER

1
Pamela Farmer appeals the district court's denial of her motion for a reduction of sentence under the pre-November 1987 version of Fed.R.Crim.P. 35(b).   Farmer's underlying convictions involved cocaine conspiracy, racketeering conspiracy and multiple counts of using a telephone to facilitate the distribution of cocaine.   She was sentenced to twenty-four years in prison.   Her convictions were affirmed in  United States v. Farmer, 924 F.2d 647 (7th Cir.1991).


2
Farmer first argues that the district court abused its discretion in summarily denying her Rule 35(b) motion without  Roadmaster Corp., 954 F.2d 1397, 1402 (7th Cir.1992) (citing  Ordower v. Feldman, 826 F.2d 1569, 1572 (7th Cir.1987)).   Third, the district court stated that the case was dismissed "until [Powers] is able to retain counsel.   At that time he may move to reopen the case."   This language indicates it is possible for Powers to resurrect his case, and this possibility destroys finality.   Willhelm v. Eastern Airlines, Inc., 927 F.2d 971, 972-73 (7th Cir.1991).   The appeal is accordingly dismissed for lack of jurisdiction pursuant to 28 U.S.C. § 1291.


3
DISMISSED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court in this case.   The notice provided that any party might file a "Statement as to Need of Oral Argument."   See Fed.R.App.P. 34(a);  Circuit Rule 34(f).   No such statement having been filed, the appeal has been submitted on the briefs and record